Exhibit 32.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED In connection with the quarterly report of Verso Paper Holdings LLC (the “Company”) for the quarterly period ended September 30, 2007 (the “Report”), I, Robert Mundy, certify that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. November 13, 2007 /s/ Robert P. Mundy Robert P. Mundy Senior Vice President and Chief Financial Officer
